Exhibit 10.18(h)
AMENDMENT No. 8 TO LETTER OF AGREEMENT DCT-026/2003
This Amendment No. 8 to Letter of Agreement DCT-026/2003, dated as of
December 14th, 2009 (“Amendment 8”) relates to Letter Agreement DCT-026/2003
between Embraer — Empresa Brasileira de Aeronáutica S.A. (“Embraer”) and JetBlue
Airways Corporation (“Buyer”) dated June 9, 2003 as amended from time to time
(collectively referred to herein as “Letter Agreement”). This Amendment 8 is
between Embraer and Buyer, collectively referred to herein as the “Parties”.
This Amendment 8 sets forth the further agreement between Embraer and Buyer
relative to changes to Article 7 of the Letter Agreement. All capitalized terms
used in this Amendment 8 and not defined herein shall have the meaning given in
the Purchase Agreement, and in case of any conflict between this Amendment 8 and
the Letter Agreement, the terms of this Amendment 8 shall control.
Now, therefore, for good and valuable consideration, which is hereby
acknowledged, Embraer and Buyer hereby agree as follows:

1.   Changes to Article 7 of Letter Agreement

Article 7.1 of the Letter Agreement shall be deleted and replaced as follows:
[***].

2.   Special concession

A new Article 11 shall be added to the Letter Agreement as follows:
11. Termination Rights: Buyer shall have the right to cancel 5 Firm Aircraft
provided that (i) the Contractual Delivery Month of such Aircraft are in 2012 or
later, (ii) [***], and (iii) no more then 2 Aircraft shall be canceled in any
one year.

3.   [***]

A new Article 12 shall be added to the Letter Agreement as follows:
[***].
 

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

        Amendment No 8 to the LA DCT-026/2003   Page 1 of 2

 



--------------------------------------------------------------------------------



 



All other terms and conditions of the Letter Agreement, which are not
specifically amended by this Amendment 8, shall remain in full force and effect
without any change.
IN WITNESS WHEREOF, Embraer and Buyer, by their duly authorized officers, have
entered into and executed this Amendment 8 to the Letter Agreement to be
effective as of the date first written above.

                  Embraer — Empresa Brasileira       JetBlue Airways Corporation
de Aeronáutica S.A.            
 
               
By
  : /s/ Mauro Kern Junior       By   : /s/ Mark D. Powers
 
               
Name
  : Mauro Kern Junior       Name   : Mark D. Powers
 
               
Title
  : Executive Vice President       Title   :SVP Treasurer
 
               
 
  Airline Market            
 
               
By
  : /s/ Eduardo Munhos de Campos            
 
               
Name
  : Eduardo Munhos de Campos            
 
               
Title
  : Vice-President Contracts            
 
               
 
  Airline Market            
 
               
Date:
          Date   : 12/14/09
 
               
Place
  :       Place   : Forest Hills, NY
 
               
 
               
Witness
  : /s/ Sandra Boelter de Bestos       Witness   : /s/ James Ferri
 
               
Name
  : Sandra Boelter de Bestos       Name   : James Ferri
 
               

 

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

        Amendment No 8 to the LA DCT-026/2003   Page 2 of 2

 